MEMORANDUM OPINION
{¶ 1} On June 18, 2004, appellant, Edward H. Masko, filed a notice of appeal from a May 20, 2004 judgment of the Trumbull County Court of Common Pleas. In that judgment, the trial court dismissed appellant's motion for judicial release as being premature.
 {¶ 2} It is well-established that the denial of a motion for judicial release is not a final appealable order. State v.Singh (2001), 146 Ohio App.3d 38; State v. Lawson, 10th Dist. No. 02AP-148, 2002-Ohio-3329; State v. Greene, 2nd Dist. No. 02-CA-17, 2002-Ohio-2595.
 {¶ 3} Accordingly, this appeal is hereby dismissed, sua sponte, due to lack of a final appealable order.
 {¶ 4} Appeal dismissed.
Christley, J., Rice, J., concur.